UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2070



MARCUS BEASLEY,

                                              Plaintiff - Appellant,

          versus


SODEXHO USA, INCORPORATED; DAVID HEALEY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-99-
1313-MJG)


Submitted:   November 30, 2000            Decided:   December 6, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus Beasley, Appellant Pro Se. Todd James Horn, VENABLE, BAETJER
& HOWARD, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marcus Beasley appeals the district court’s order granting

summary judgment to his former employer and subsequent order deny-

ing his motion to reconsider.   We have reviewed the record and the

district court’s opinions and find no reversible error.     Accord-

ingly, we affirm on the reasoning of the district court.        See

Beasley v. Sodexho USA, Inc., No. CA-99-1313-MJG (D. Md. June 15*

& July 26, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
June 14, 2000, the district court’s records show that it was
entered on the docket sheet on June 15, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2